DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 102
Claim(s) 1-5, 7-9, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosokawa et al (JPH04202545).
Hosokawa teaches an automobile article made from a composite pellet comprising 0.1-10 wt% of a maleic anhydride modified PP, 13 wt% of PET fiber with a diameter of 20 um and 27 wt% of glass fiber with a diameter of 10um, the balance is homopolypropylene (example 1, figure 1). The homopolypropylene has a MFR of 60g/10min. The extrusion were cut to a length of 25mm to obtain pellets, which read on the fiber being in chopped form. The pellets was molded into a molded article, such as a dumbbell, which was reheated and compression molded. The chopped fibers within either dumbbell or compression molded article would have a random ordination because the pellets used to make the articles are not aligned, and the compression molding by a press would further randomize the orientation of the fibers. The composition of the article reads on the claimed one wherein the chopped fiber is blended with the base material.     
It is noted that “blended with” is a product-by-process limitation.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Claim Rejections - 35 USC § 103
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al (JPH04202545) in view of Kitade (JP2010121108).
Hosokawa teaches limitation of claim 1, as discussed above.
Hosokawa does not teach a sizing agent like claimed.
However, Kitade discloses a similar composition and teaches a sizing agent on the glass fiber surface can impart interfacial adhesion to the thermoplastic resin to improve reinforcing effect [0037]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a sizing agent on the glass fiber surface to improve reinforcing effect. 
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the article of Hosokawa would not have a random orientated short fiber, and there would be local alignment between the fibers, the argument is not persuasive because 1) the claims do not recite any limitation regarding random orientation or local alignment; 2) random is a relative term; 3) applicant does not provide evidence to demonstrate the composite of instant claims does not have local alignment between the fibers. Actually, the chopped fibers would aligned along the extrusion direction causing local alignment. Overall, applicant does not provide sufficient evidence to demonstrate the fiber orientation in Hosokawa is different from that of instant claims.  
In response to applicant's argument regarding the difference between chopped fibers and continuous fibers, the data is not persuasive because the it is not a fair comparison: 1) for IE1 vs CE1, and IE2 vs CE2, the comparative examples use less amount of glass fiber and contain AP, it can not tell if the differences in tensile modulus result from the fiber types or the amount of fibers/AP; 2) ) for IE3 vs CE3, and IE4 vs CE4, the examples differ in amounts of fiber, amounts of AP and amounts of additives, it can not tell if the differences in tensile modulus result from the fiber types or the other difference. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763